DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/20, 8/21/20 and 2/10/21 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a use for a hydrogel particle without describing a utility or process limitation whatsoever.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabata et al (EP 3 395 829 A1 hereafter Tabata).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Tabata teaches a hydrogel particle comprising a domain comprising a hydrogel and a second domain that encapsulates the first hydrogel domain [0023-0024]. Specifically, Tabata discloses that hydrogel particles are taken up by a cellular membrane such that the cell membrane acts as the matrix encapsulating the hydrogel domain. The hydrogels are crosslinked [0023-0024] as such have a different degree of crosslinking that the first, encapsulated hydrogel. The hydrogel articles measure 1500 nm [0020].  The first hydrogel domain is gelatin [0031-0037]. The hydrogel particles can comprise nucleic acids like siRNA [0029]. The hydrogel can also comprise magnetic particles like Fe3O4 [0028]. Magnetic particles are provided as 3310DX Fe2O3  powder which measures as small as 20 nm [0052].  The hydrogel particles are encapsulated in the interior of a cell membrane [0046].  The hydrogel particles are taken up by a cell and an MRI is used to determine the actions of the particles in the cell and organ [0074].  The hydrogel particle-cell combination is formed by combing the gelatin particles and a cell in a polymer solution [0047-0050, 0058, claims]. These disclosures render the claims anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4,5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosures of  Minolta et al (EP 3 395 829 A1 hereafter Minolta) in view of Jarrett et al (US 2016/0166504 A1 hereafter Jarrett).
As discussed above Minolta discloses a hydrogel particle comprising magnetic nanoparticles that are taken up by a cell in its membrane.  The hydrogel in the particle can be gelatin [abstract].  The particles can comprise pharmaceutically active agents like proteins, antibiotics, vitamins and antibacterial drugs [0028-0030].  It would have been obvious to include multiple drugs into a cell for delivery in order to treat multiple conditions or provide multiple effects. The cells may be used in transplant tissue utilities [0074]. Such utilities would require an antirejection/immunosuppressant drug, along to keep the cell and tissue from being attacked by the body and an antibiotic to address any site specific infections that might arise from surgery. Placing both drugs in the hydrogel particles would be more efficient than two separate deliveries. Regarding the state of the cells which uptake the hydrogel particles, while the reference is silent to the specific shape, it can be assumed that the cells are either agglomerated into beads or sheets for growth in medium as the process requires the cells to be present in growth medium [0046].  The cells are kept from forming larger complexes, however to be ready for implantation the cells would be housed in some agglomerated form that makes uptake easier, which can either been in laminae or clumped beads [0045-0076].   Regarding the process of making, the hydrogel particles are formed by first mixing gelatin with the magnetic nanoparticles forming a slurry, followed by heating the slurry and forming magnetic material-containing microparticles [0031-0037].  The magnetic material containing-particles are next mixed with another polymer material including cells that allow for the gelatin particles to be absorbed into the cells [0046].  The mixture is heated and the gelatin-magnetic material particles are taken up by the cell when encapsulates the gelatin particles [0047-0050]. The reference differs from the instant claims in that a second hydrogel is not explicitly disclosed in the process, however the used of hydrogels to envelop other hydrogel particles is known in the art as seen in the Jarrett patent.
Jarrett discloses hydrogel particles for drug delivery comprising multiple agents that diffuse from the particles into the surrounding area [Fig 2].  The particles comprise a first and second hydrogel section where one comprises an active agent and the second envelops the first [Fig 1]. The hydrogels are crosslinked [0038].  The drugs in the core hydrogel include a variety of active agent including proteins, biological agents and siRNA [0098]. The same hydrogel materials for the core hydrogel can be used as the enveloping hydrogel, however these are not crosslinked meaning they have a different crosslinked nature [0056-0060]. It would have been obvious to use hydrogel materials as the coating for additional drug release control with well controlled size, shape and surface area [0088].  It would have been obvious to combine the materials of Jarrett into the formulation of Minolta in order to better control the release of the active agent in the cell.
With these aspects in mind it would have been obvious to combine the prior art with expected result of a stable hydrogel particle formulation, useful in delivering drug compound and providing imaging information.  It would have been obvious to include the enveloping hydrogel materials of Jarrett into the formulation of Minolta in order to better control the size, shape and release properties of the resulting particles. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable hydrogel materials that can delivery drugs for implantation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618